DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitations “from one side in the first direction” and “from other side in the first direction” in claim 1 render indefinite, as to what “side” it refers to.  Do both “one side” and “other side” refer to “one side” and “other side” of the “plurality of first VNW FETs” ?
	Claims 2 and 4 are rejected for the same reason as that of claim 1, as they are dependent from the rejected claim and thus inherit the same deficiencies as that of claim 1.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moroz et al. (US 2016/0063163).
	In re claim 1, Moroz et al., in Figs. 1-12 and corresponding text, teach an output circuit for outputting a signal from a semiconductor integrated circuit, comprising:
a first transistor 231/232 or 331/332 (e.g. PMOS, [0052], [0056], Fig. 2) of a first conductivity type (i.e. p-type) provided between a first power supply Vdd and an output signal line Q ([0052], Figs. 1B, 2, 4) and configured to receive a first output control signal A or B at its gate (Fig. 1B), wherein
the first transistor 231/232 or 331/332 (note: 231 is equivalent to 331 and 232 is equivalent to 332
a plurality of first vertical nanowire (VNW) FETs 1 and 2 ([0056], [0092]), placed in an array in a first direction (i.e. X direction) and a second direction (i.e. Y direction) perpendicular to the first direction (note: the array comprises three nanowires 1 within 331 and three nanowires 2 within 332 arranged along Y direction and three pairs of nanowires 1/2 arranged along X direction in Fig.2), and
the plurality of first VNW FETs 1 and 2 have tops (i.e. Mo PMOS drain 314 in Fig. 4 ≈ drain of 231 in Fig. 1B) connected to the output signal line Q (i.e. similar to Fig. 1B, which shows drain of 231 being connected to Q), bottoms (i.e. p+ source 321 in Fig.4 ≈ source of 231 in Fig. 1B) to which a first power supply voltage is supplied from the first power supply Vdd (Fig. 1B, which shows the source of 231 being connected to Vdd) and gates 371 (Fig. 4) to which the first output control signal A or B is supplied (Fig. 1B); and
at least some of the plurality of first VNW FETs 1 and 2 receive the first output control signal A or B at their gates 371 (note: similar to gates of 231 and 232 are connected to A or B, as shown in Fig. 1B) from one side (e.g. from middle side as shown in Fig. 2) in the first direction X and receive the first power supply voltage Vdd at their bottoms from the other side (e.g. from top side as shown in Fig. 2) in the first direction X.

    PNG
    media_image1.png
    488
    633
    media_image1.png
    Greyscale
 
              
    PNG
    media_image2.png
    504
    683
    media_image2.png
    Greyscale
   

    PNG
    media_image3.png
    426
    660
    media_image3.png
    Greyscale

              In re claim 2, Moroz et al., in Figs. 1-12 and corresponding text, teach a second transistor 233/234 or 333/334 (e.g. NMOS) of a second conductivity type (i.e. n-type) provided between a second power supply Vss and the output signal line Q and configured to receive a second output control signal A or B at its gate (Fig. 1B), wherein the second transistor 233/234 or 333/334 includes:
a plurality of second VNW FETs 3 and 4 ([0056], [0092]) placed in an array in the first direction and the second direction (Fig.2) and
the plurality of second VNW FETs 3 and 4 have tops (i.e. Mo NMOS drain 343 in Fig. 4 ≈ drain of 233 in Fig. 1B) connected to the output signal line Q, bottoms (i.e. n+ source 323 in Fig.4 ≈ source of 234 in Fig. 1B) to which a second power supply voltage is supplied from the second power supply Vss, and gates to which the second output control signal A or B is supplied (Figs. 1B, 2).

	Allowable Subject Matter
7.	Claims 5-9 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	The current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2016/0063163.   The improvement comprises: in a first interconnect layer, bottom interconnects connected to the bottoms of the plurality of first VNW FETs and top interconnects connected to the tops of the plurality of first VNW FETs are formed to extend in the second direction, and the top interconnects occupy a larger area than the bottom interconnects as viewed from top in a region in which the plurality of first VNW FETs are placed (claim 4, note: if rejection against claim 1 is overcome); the first transistor includes a plurality of first vertical nanowire (VNW) FETs placed in an array in a first direction and a second direction perpendicular to the first direction, the plurality of first VNW FETs have bottoms connected to a first bottom region and the plurality of second VNW FETs have bottoms connected to the first bottom region (claim 5); and bottom interconnects connected to the bottoms of the plurality of first VNW FETs and top interconnects connected to the tops of the plurality of first VNW FETs are formed to extend in the second direction, and the top interconnects occupy a larger area than the bottom interconnects as viewed from top in a region in which the plurality of first VNW FETs are placed (claim 8).

Response to Arguments
9.	Applicant’s arguments, submitted on 10/13/21, have been considered but are moot because the new ground of rejection would read on claims 1 and 2.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 6, 2021



/HSIEN MING LEE/